ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1987-05-27_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 27 MAY 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 27 MAI 1987
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
Order of 27 May 1987, I.C.J. Reports 1987, p. 15.

Mode officiel de citation :

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
ordonnance du 27 mai 1987, C.I.J. Recueil 1987, p. 15.

 

Sales number 5 3 1
N° de vente :

 

 

 
15

COUR INTERNATIONALE DE JUSTICE

ANNEE 1987 1987
27 mai

Rôle général
27 mai 1987 n° 75

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE

Présents: M. NAGENDRA SINGH, Président; M. MBAYE, Vice-Président;
MM. Lacus, RUDA, ODA, AGO, SETTE-CAMARA, SCHWEBEL,
sir Robert JENNINGS, MM. BEDJAOUI, NI, EVENSEN, TARASSOV,
juges; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Aprés délibéré en chambre du conseil,

Vu l’article 48 de son Statut et les articles 31, 44, 46 et 92 de son Régle-
ment,

Vu le compromis conclu le 24 mai 1986 entre la République d’El Sal-
vador et la Republique du Honduras, visant à soumettre à une chambre de
la Cour un différend frontalier terrestre, insulaire et maritime entre les
deux Etats,

Vu Pordonnance du 8 mai 1987 par laquelle la Cour a décidé d’accéder
à la demande des Parties tendant à ce que soit constituée une chambre
spéciale de cinq juges pour connaître de l’affaire et a déclaré ladite
chambre dûment constituée, dans la composition qui y est indiquée,
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 27 V 87) 16

Rend l'ordonnance suivante:

Considérant qu’à l’article 3, paragraphe 1 a), du compromis, selon les
deux traductions qui en existent dans les langues officielles de la Cour et
qui sont mentionnées dans l’ordonnance du 8 mai 1987, les Parties de-
mandent que la procédure écrite consiste, en premier lieu, en un mémoire
présenté par chacune des Parties au plus tard dix mois après la notifica-
tion du compromis; et considérant que le compromis prévoit le dépôt
d’autres pièces de procédure par chaque Partie et indique des délais à cet
effet;

Considérant que, dans une lettre conjointe signée au nom des deux Par-
ties et datée du 11 décembre 1986, par laquelle celles-ci ont transmis au
Greffier une copie certifiée conforme du compromis, les Parties ont de-
mandé que la date limite pour le dépôt de la première pièce de procédure
soit reportée; et considérant que, dans d’autres communications, reçues le
26 mai 1987, les Parties ont informé la Cour qu’elles étaient convenues de
demander que cette date limite soit fixée au 1% juin 1988 et ont indiqué les
dates sur lesquelles elles s’étaient accordées pour le dépôt des pièces de
procédure ultérieures;

Après avoir consulté la Chambre conformément à l’article 92, para-
graphe 1, du Règlement de la Cour,

La Cour

Fixe au I* juin 1988 la date d’expiration du délai pour le dépôt d’un
mémoire par chacune des Parties;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-sept mai mil neuf cent quatre-vingt-sept, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement d’El Salvador et au
Gouvernement du Honduras.

Le Président,
(Signé) NAGENDRA SINGH.
Le Greffier,

(Signé) Eduardo VALENCIA-OSPINA.
